UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7092



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ISAAC PERRY, a/k/a Ike,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-93-42-F)


Submitted:   November 18, 1999         Decided:     November 24, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Isaac Perry, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isaac Perry appeals the district court's orders denying his

motion for a writ of error coram nobis and his motion to recon-

sider.   We dismiss the appeal from the order denying the motion for

a writ of error coram nobis for lack of jurisdiction and affirm the

order denying the motion to reconsider.

     In civil actions in which the United States or an officer or

agency thereof is a party, all parties are accorded sixty days

after the entry of the district court's final judgment or order to

note an appeal, see Fed. R. App. P. 4(a)(1), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).   This ap-

peal period is "mandatory and jurisdictional."    Browder v. Direc-

tor, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court's order denying the motion for a writ of

error coram nobis was entered on the docket on May 7, 1999.*

Perry's notice of appeal was filed on August 3, 1999.       Because

Perry failed to file a timely notice of appeal or to obtain an ex-



     *
       Although the district court’s order denying the motion for
a writ of error coram nobis is marked as “filed” on May 3, 1999,
the district court’s records show that the order was entered on the
docket sheet on May 7, 1999. Pursuant to Fed. R. Civ. P. 58 and
79(a), we consider the date the order was entered as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2
tension or reopening of the appeal period, we dismiss this portion

of the appeal for lack of jurisdiction.

     With regard to Perry's appeal of the district court's order

denying his motion to reconsider, we have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.      See

United States v. Perry, No. CR-93-42-F (E.D.N.C. July 19, 1999).

We deny Perry’s motion for an enlargement of time to file an

informal reply brief and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                           AFFIRMED IN PART AND DISMISSED IN PART




                                3